Citation Nr: 1206861	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO.  05-23 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with major depressive disorder (MDD), prior to June 9, 2009.

2.  Entitlement to a rating in excess of 50 percent for PTSD with MDD, from June 9, 2009.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to July 1969.

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2004 rating decision in which the RO, inter alia, denied a rating in excess of 30 percent for PTSD.  In March 2004, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in June 2005, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2005.

In August 2008, the Veteran and his spouse testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.

In December 2008, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  In a December 2009 rating decision, the RO awarded an increased, 50 percent rating for PTSD from June 9, 2009.  In a September 2011 rating decision, the RO granted service connection for MDD associated with the service-connected PTSD and recharacterized the issue as PTSD with MDD.  

Although the RO awarded a higher rating for PTSD during the pendency of this appeal, inasmuch as a higher rating is available for the disability both before and after June 9, 2009, and the Veteran is presumed to seek the maximum available benefit for a disability,  and in light of the recharacterization of the issue in the September 2011 rating decision, the Board has characterized the appeal as encompassing both matters set forth on the title page.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); AB v. Brown, 6 Vet. App. 35, 38 (1993).

In April 2010, the Board again remanded the claims on appeal to the RO, via the AMC, for further action, to include additional development of the evidence.  After partially completing the requested development, the AMC continued to deny each claim (as reflected in an August 2010 supplemental SOC (SSOC)) and returned these matters to the Board for further appellate consideration.

In January 2011, the Board again remanded the claims on appeal to the RO, via the AMC, for further action, to include additional development of the evidence.  After completing the requested development, the AMC continued to deny each claim (as reflected in a September 2011 supplemental SOC (SSOC)) and returned these matters to the Board for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each matter on appeal have been accomplished.

2.  Prior to June 9, 2009, the Veteran's psychiatric symptoms primarily included nightmares, intrusive thoughts, anxiety, depressed mood, survivor guilt, vulnerability to environmental triggers, social withdrawal, anger and irritability; these symptoms are indicative of no greater than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).

3.  Since June 9, 2009, the Veteran's psychiatric symptoms have primarily included TSD has been manifested by nightmares, intrusive thoughts, hypervigilance, depression, sleep impairment, irritability, anger, exaggerated startle response, social isolation, impaired concentration, and disturbance of mood and motivation; collectively, these symptoms suggest no more than occupational and social impairment with reduced reliability and difficulty in establishing and maintaining effective work and social relationships.


CONCLUSIONS OF LAW

1.  For the period prior to June 9, 2009, the criteria for a rating in excess of 30 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2011).  

2.  For the period from June 9, 2009, the criteria for a rating in excess of 50 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, a May 2003 pre-rating letter provided notice to the appellant regarding what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The letter also specifically informed the Veteran to submit any evidence in his possession pertinent to the claim on appeal.  The February 2004 RO rating decision reflects the initial adjudication of the claim for higher rating after issuance of the May 2003 letter.

Post rating, May 2006 and April 2010 letters set forth the criteria for higher ratings for PTSD.  The letters also provided the Veteran with information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  After issuance of above-described notice, and opportunity for the Veteran to respond, the September 2011 SOC reflects readjudication of the claims.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice..  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to these claims..  Pertinent medical evidence associated with the claims file consists of VA and private treatment records, Social Security Administration (SSA) records, and the reports of September 2003and June 2009 VA examinations.  Also of record and considered in connection with this matter are various written documents provided by the Veteran and his spouse. The Board also finds that no additional RO action to further develop the record in connection with either claim is required.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate each claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters on appeal, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Factual Background

On VA examination in September 2003, the Veteran reported having frequent nightmares about his combat experiences, in particular the occasion of his being wounded and about his comrades that were killed during that engagement; frequent recurrent intrusive thoughts about those same events; episodes of anxiety and depressed mood; survivor guilt; a vulnerability to environmental triggers; social withdrawal; and, increased anger and irritability.  He also reported that he had been married three times (at that time, for 19 years), and that he was unemployed and last worked approximately 4 years earlier as a truck driver.

On examination, he was polite, pleasant and cooperative.  He was not in acute distress.  His affect was appropriate and unconstructed; his mood appeared to be within normal limits; and, he was alert, oriented, relevant and coherent.  There were no evident signs of psychosis.  He related his experiences, problems and symptoms with appropriate affect and apparent candor and sincerity.  The examiner diagnosed PTSD and assigned a GAF score of 50.

A December 2003 VA mental health outpatient note reflects that the Veteran was doing well with current medications.  On examination he was alert, oriented, pleasant and cooperative.  He had appropriate affect and responses to questions.  He was able to follow complex instructions.  He had good recent and remote memory.  His intelligence appeared normal.  He denied suicidal or homicidal ideation, intent or plan.  The diagnosis was PTSD and the Veteran was assigned a GAF score of 56.

A record associated with an SSA psychiatric review technique shows that for the period from January 2003 to December 2006, the psychologist found the Veteran's PTSD and adjustment disorder with depressed mood to be mild and in remission with outpatient treatment and medication.

In March 2006, the Veteran was admitted to an 8-week PTSD program.  The Veteran complained of chronic depressive symptoms and poor motivation.  He self-isolated in the woods and had poor sleeping habits.  He had occasional, intermittent nightmares.  He had fairly good anger control and was less anxious because of his psychotropic medication.  He did have flashbacks, particularly when he heard helicopters, anxiety in crowds and preferred to sit with his back to the wall when out in public.  He startles easily.  He admitted vague suicidal ideations that were non-concrete; there had been no attempts.  He denied hallucinations.

On examination, the Veteran' thought processes were relevant and coherent; judgment and insight were intact; and, there were no suicidal ideations or hallucinations.  The examiner diagnosed PTSD, and assigned a GAF score of 50.  On April 2006 discharge from the program, the diagnosis was PTSD and the Veteran was assigned a GAF score of 55.

A September 2006 VA mental health outpatient note reflects that the Veteran complained of bouts with depression, anxiety, insomnia and intrusive thoughts about Vietnam.  Medications (Trazodone, Wellbutrin, Prazosin and Ativan) gave him some control of his symptoms.  The Veteran reported that his symptoms had worsened since he was recently diagnosed with Non-Hodgkin's Lymphoma.

On examination, he was alert and well oriented.  His affect was flat but he was conversant.  His mood was stable but the Veteran seemed somewhat anxious and concerned about his Non-Hodgkin diagnosis.  He had some difficulty maintaining eye contact but his thought processes were relevant and coherent; his judgment and insight were intact; and, he had no hallucinations or suicidal ideations.  He was pleasant, cooperative and dressed appropriately.  His abstract/perceptual thought was intact as were his memory and intellect.  The examiner diagnosis was PTSD and the Veteran was assigned a GAF score of 50.

In a July 2008 statement, the Veteran's treating physician assistant indicated  that the Veteran's PTSD was prolonged and problematic.  It was noted that the Veteran had been unemployed for some years, was married to his third wife and had socialization and interpersonal difficulties.  It was also noted that the Veteran continued to isolate from family and friends, most of the time and had a history of anger control problems.  The physician assistant indicated that the Veteran would need to continue with his current psychotherapy and pharmacotherapy for his persistent PTSD symptoms.

During the August 2008 Board hearing, the Veteran testified that he suffered from nightmares, depression, anxiety, panic attacks, flashbacks, forgetfullness and self isolation; medication offered little relief.  He did not have close relationships with too many people and had been married three times.  He reported that on one particular occasion he dreamed that he had to fight off an attacker by biting them; he woke to find himself biting his wife.  He used alcohol to cover up his PTSD symptoms and was a recovering alcoholic.  The Veteran's wife (his third) testified that the Veteran was very moody, easily angered, had bad dreams and fought with her.  She reported that the Veteran kept a loaded pistol on the nightstand by their bed and she was a little concerned about that because she feared getting shot.  She reported that the Veteran did not like to socialize, rather he preferred to be with just his wife and dog.   She further noted that, at family gatherings, the Veteran would self-isolate and not participate in any of the activities.  She reported that the Veteran had talked about suicide in the past but she told him that he was "not going to do anything stupid like that." 

On VA examination in June 2009, the Veteran complained that he had nightmares, two or more nights a week, of the traumatic events of his period of service.  His spouse reported that the Veteran would shout out in his sleep to the Vietnamese.  Smelling burning brush fires, people of oriental descent, the sound of helicopters and sonic booms triggered intrusive thoughts about his service in Vietnam.  He avoided large crowds, fireworks, and Chinese food.  He was hypervigilant in public, preferred to sit with his back to the wall, and liked to watch the door.  

The examiner noted that, over recent years, the Veteran had developed a secondary Major depressive disorder (MDD) directly from and caused by his "severe" PTSD.  He had feelings of frustration about how his PTSD claim had been managed by the RO which had also been a very definite and specific contributing factor in the development of his MDD.  Despite medication intervention, he had sleep impairment, independent of his nightmares.  His appetite was "okay."  Despite the medication, he reported that his level of energy during the day was still "not good" (he "gave out real easy").  Reportedly, his ability to think and concentrate was "not good."He reported a definite decrease in overall interest in his usual activities.  When asked how he felt about himself, he responded "worthless" as a person.

It was noted that the Veteran reported a suicide attempt by overdose in the 1970s.  He reported having occasional thoughts of suicide.  He reported that he kept a loaded 12 gauge shotgun at the side of his bed; he was encouraged to unload the gun and store it in his combination-lock gun safe.  His PTSD symptoms and MDD symptoms occurred daily and were described as severe.  The examiner noted that there had been no remission in his PTSD symptoms since Vietnam.

On examination, the Veteran had a sad facial expression.  He attempted to maintain good eye contact but at times looked away and appeared like he was about to cry.  His speech was slow, halting and mono-tonal.  His responses to specific questions were logical.  Although he initially appeared depressed and tense, he was able to relax during the latter part of the examination; however, he continued to appear depressed.  He denied any current suicidal ideation; denied any current thought of hurting others; and, denied visual and auditory hallucinations.

He was fully oriented to time, place and person.  He was able to name the current President and several prior Presidents.  He was not able to recall any of three given items after five to ten minutes.  He showed difficulty with thinking and concentration during the entire examination.  There was no evidence of any panic attack symptoms and there was no clinical evidence of any impulse control disorder symptoms or of delusional thinking.  The examiner diagnosed PTSD and assigned a GAF score of 45.

The examiner opined that the Veteran's ongoing chronic and severe PTSD had affected his work and social functioning over the years.  It was noted that, within the past 5-10 years, development of secondary MDD had further compromised his functioning.  The examiner commented that, overall, the Veteran was able to carry out his activities of daily living on most days without difficulty; however, he was slower in performing these duties.  The Veteran's social and occupational functioning was restricted because of his discomfort around people and hypervigilance in crowds.  The examiner noted that the Veteran's PTSD and secondary MDD compromised his ability to think and concentrate, and opined that, overall, the Veteran showed deficiencies in most areas of work and social functioning.

A March 2010 and 2011 VA mental health outpatient note reflects that the Veteran was feeling okay and had no complaints; however, he was depressed over the death of his 14 year old dog.

On examination, the Veteran was alert and well oriented.  He was euthymic, pleasant, cooperative, conversant and responsive.  His thought processes were relevant and coherent and his judgment and insight were intact.  There were no suicidal ideations or hallucinations.  His mood was stable.  The diagnosis was PTSD.

III.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.   

In this case, since the RO has already assigned staged ratings for the Veteran's PTSD-30 percent prior to June 9, 2009, and 50 percent on and after that date-the Board must consider the propriety of the rating at each stage, as well as whether any further staged rating is warranted.

Although the ratings for the Veteran's PTSD has been assigned pursuant to Diagnostic Code 9411, the actual criteria for rating the Veteran's disability are set forth in a General Rating Formula for evaluating psychiatric disabilities other than eating disorders.  See 38 C.F.R. § 4.130.

Under the formula, a 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  

At the outset, the Board notes that, in addition to PTSD, the June 2009 examination report reflects a diagnosis of MDD, recurrent, severe, without psychotic features, directly caused by chronic and severe PTSD.  As no mental health professional has indicated that the psychiatric symptoms attributable to PTSD can be distinguished from MDD, and, in fact, the June 2009 examiner indicated that the two disorders are medically related, the Board has resolved all reasonable doubt in the Veteran's favor and considered all of his psychiatric symptoms in the evaluation of his PTSD.     See Mittleider v. West, 11 Vet. App. 181 (1998). 

A.  Prior to June 9, 2009

Considering the pertinent evidence in light of the applicable criteria, the Board finds that the weight of competent, probative evidence establishes that, for the period prior to June 9, 2009, the criteria for a rating in excess of 30 percent for PTSD are not met.

As indicated above, for this period, the Veteran's psychiatric symptoms were manifested, primarily, by complaints of nightmares, intrusive thoughts, anxiety, depressed mood, survivor guilt, vulnerability to environmental triggers, social withdrawal, anger and irritability.  For this time period, suicidal and homicidal ideation, hallucinations and delusions were consistently been denied.

The record reflects that, the Veteran had social isolation and has complained of having flashbacks and nightmares, but the Veteran described them as occurring occasionally and being intermittent.  He did not present any obsessive, compulsive, or ritualistic behaviors on examination.  Violent outbursts were not documented.  The Veteran consistently dressed appropriately, and demonstrated rational thought content, and fair judgment.  Notably, SSA records pertinent to this period characterize the Veteran's PTSD as mild and in remission with outpatient treatment and medication.

Collectively, the aforementioned objective evidence reflects that, for the time period prior to June 9, 2009, the Veteran's PTSD symptoms resulted in no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  This is a level of occupational and social impairment consistent with the 30 percent disability rating assigned for this period.

At no point prior to June 9, 2009 did the Veteran's PTSD meet the criteria for at least the next higher, 50 percent, rating.  As noted above, under the General Rating Formula, the 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week, difficulty in understanding complex commands, impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  

While the GAF scores of 50 (reflected in the September 2003 VA examination report, and March and September 2006 treatment records) might, conceivably, suggest impairment greater than that contemplated by the 30 percent rating assigned for this time period, the symptoms shown during the period in question, as noted above, simply are not among those identified in the DSM-IV as the basis for such a score.  According to the DSM-IV, a GAF score from 41 to 50 reflects serious symptoms, e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting.  However, no such symptoms have been shown here.  The Board reiterates that an assigned GAF score, like the examiner's assessment of the severity of the severity of a disability is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  In this case as noted, the Veteran simply did not demonstrate the majority of the actual symptoms identified in the rating schedule as characteristic of at least the next higher, 50 percent, rating.

As a final point, the Board notes that the Veteran's and his spouse's oral and written assertions have been carefully considered.  The Board points out, however, that lay assertions made in support of a veteran's claim for a higher rating typically are not entitled to more weight than the objective findings rendered by trained medical professionals. See 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Here, as indicated above, evaluation of the Veteran's PTSD is based, not only on reported symptoms, but on clinical findings on observation; also as noted, the persuasive evidence on this point indicates that the Veteran's PTSD symptomatology is consistent with the 30 percent rating assigned for the period in question.

For all the foregoing reasons, the Board finds that there is no basis for staged rating of the Veteran's PTSD prior to June 9, 2009, pursuant to Hart, and that the claim for a higher rating for this period must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine, but finds that the preponderance of the evidence is against assignment of a higher rating for the period prior to June 9, 2009.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56(1990).

B.  Since June 9, 2009

Considering the evidence in light of the above, the Board finds that the weight of competent, probative evidence establishes that, since June 9, 2009, the criteria for a rating in excess of 50 percent for PTSD have not been met.

The aforementioned medical evidence reflects that, for this period, the Veteran's psychiatric symptoms have Veteran's PTSD has been manifested by nightmares, intrusive thoughts, hypervigilance, depression, sleep impairment, irritability, anger, exaggerated startle response, social isolation, impaired concentration, disturbance of mood and motivation.  Collectively, these symptoms suggest no more than occupational and social impairment with reduced reliability and productivity and difficulty in establishing and maintaining effective work and social relationships, the level of impairment consistent with a 50 percent, rating.  As such, the Board finds that for the period from June 9, 2009, his PTSD is most appropriately contemplated by the criteria for the already assigned 50 percent rating.

The Veteran's PTSD does not meet the criteria for the 70 percent rating.  As noted above, a 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  However, the objective medical evidence does not show such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships that are characteristic of the 70 percent rating.

Rather, the treatment records note the Veteran was alert and well oriented; he was euthymic, pleasant, cooperative, conversant and responsive; his thought processes were relevant and coherent and his judgment and insight were intact; and, there were no suicidal ideations or hallucinations.

While the GAF scores of 45 (reflected in the June 2009 VA examination report, and assigned by examiner) and the examiner's conclusion that the Veteran showed deficiencies in most areas of work and social functioning might, conceivably, suggest impairment greater than that contemplated by the 50 percent rating already assigned, the symptoms shown, as noted above, simply are not among those identified in the DSM-IV as the basis for such a score.  According to the DSM-IV, a GAF score from 41 to 50 reflects serious symptoms, e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting.  However, no such symptoms have been shown here.  As noted, an assigned GAF score, like the examiner's assessment of the severity of the severity of a disability is not dispositive of the evaluation issue; rather, the GAF score and the examiner's assessment must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

In this case as noted above, although the Veteran had complaints of occasional thoughts of suicide, sleep impairment, nightmares, decreased motivation and decreased ability to think and concentrate, objective examination reflected that his responses to specific questions were logical, he denied current suicidal ideation, denied current thought of hurting others, denied having panic attacks; and denied visual and auditory hallucinations.

His slow, halting and mono-tonal speech, depression, difficulty with thinking and concentration, difficulties with recall memory and difficulties with social relationships are adequately contemplated by the 50 percent rating.

Further, in March 2010 and March 2011 treatment records, objective evidence reflects that the Veteran was alert, well oriented, euythmic, pleasant, cooperative, conversant and responsive.  His thought processes were relevant and coherent and his judgment and insight were intact.  There were no suicidal ideations or hallucinations and his mood was stable.

As a final point, the Board again notes that the Veteran's and his spouse's oral and written assertions have been considered; but, for the reasons expressed above, are not considered more probative that the clinical findings noted by qualified medical professionals.  See 38 C.F.R. § 3.159(a)(1); Bostain, 11 Vet. App. at 127; Routen v. Brown, 10 Vet. App. at 186. (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  As indicated, the persuasive evidence indicates that the Veteran's PTSD symptomatology is consistent with the 50 percent rating assigned for the period since June 9, 2009.

For all the foregoing reasons, the Board finds that staged rating of the disability during the period under consideration, pursuant to Hart, is not warranted, and that a rating in excess of 50 percent, for PTSD, for the period from June 9, 2009, must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine, but finds that the preponderance of the evidence is against assignment of any higher rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 56.



ORDER

A rating in excess of 30 percent for PTSD, prior to June 9, 2009 is denied.

A rating in excess of 50 percent for PTSD, from June 9, 2009 is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


